Citation Nr: 0932304	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  01-07 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1979 to July 1982.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Board remanded this matter for additional development in 
December 2006.      


FINDING OF FACT

The Veteran's hepatitis C is not related to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hepatitis C.  
In the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the Veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in November 2004, March 2005, and January 
2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In the 
letters, the RO informed the Veteran of the elements 
comprising his claims and the evidence needed to substantiate 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VA requested from the Veteran relevant evidence, 
or information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the Veteran with notification prior to the 
December 2001 rating decision on appeal, which denied the 
service connection claim for hepatitis C.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  Nevertheless, the Board finds that proceeding 
with a final decision is appropriate here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be noted below, the Veteran's claim 
will be denied.  So the Veteran will not be negatively 
affected by the untimely notice on these matters.  Moreover, 
the Board notes that, in compliance with Mayfield, the RO 
readjudicated the Veteran's claim following full and proper 
notice here.  See Mayfield, 444 F.3d 1328.  In the April 2009 
Supplemental Statement of the Case, the RO reviewed the claim 
before again deciding this matter.  In sum, the Board finds 
that VA satisfied VCAA notification requirements here.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the Veteran the 
opportunity to appear before hearings to voice his 
contentions.  And VA provided the Veteran with compensation 
examinations for his claim.  

The Board notes that the record does not contain the 
Veteran's service treatment records.  VA apparently lost a 
portion of the claims file, to include these records.  The 
Board will therefore consider in its decision the case of 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where 
records are apparently lost while in the possession of the 
government, a heightened obligation applies to consider 
carefully the benefit-of-the-doubt rule).  The Board notes, 
however, that the missing records will prove inconsequential 
here - the records are not applicable to the service 
connection claim for hepatitis C as the Veteran himself 
admitted in his Board hearing that he was not diagnosed with 
hepatitis C until 1994, approximately 12 years after 
discharge in July 1982.  As such, any defect with regard to 
VA's duty to assist is not prejudicial with regard to the 
claim decided here.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Service Connection

The Veteran claims he is entitled to service connection for 
hepatitis C.  He claims that he contracted this disorder as a 
result of his exposure to jet injections during service.  For 
the reasons set forth below, the Board disagrees and finds 
the RO's denial of the Veteran's claim the proper course of 
action in this matter.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2008).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support a claim for service connection.  
38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The record is clear that the Veteran currently has hepatitis 
C.  This is evidenced by VA medical records in the claims 
file.  Pond, 12 Vet. App. at 346.  

However, the record lacks evidence indicating that the 
Veteran incurred his disorder in service.  There is no 
information or evidence showing that, during his time on 
active duty between July 1979 and July 1982, the Veteran 
incurred hepatitis C.  The evidence actually indicates the 
opposite.  The Veteran served during peacetime, and there is 
no evidence in the record that he engaged in combat, or 
handled dead bodies or injured bodies during service.  See 
38 U.S.C.A. § 1154.  The earliest evidence of record of 
hepatitis C is found in VA medical records dated in May 2001, 
approximately 19 years following service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  The Veteran did not 
file his claim for service connection until February 2001, 
approximately 19 years after service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  And again, the Veteran indicated in his Board 
hearing that he was first diagnosed with this disorder in 
1994, approximately 12 years following service.    

The Board recognizes that the Veteran's service treatment 
records are not available for review.  See O'Hare, supra.  
And the Board recognizes that hepatitis C was not recognized 
as a disorder at the time of the Veteran's service.  These 
facts do not minimize, however, the significance of the fact 
that, according to the Veteran, his hepatitis C was not 
diagnosed until almost 12 years following service, or that 
treatment for this disorder is not documented until just 
under 19 years following service.  As already noted, if there 
is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support a claim for service connection.  38 C.F.R. 
§ 3.303(b).  No such "continuity of symptomatology" is 
demonstrated here, however.  Pond, 12 Vet. App. at 346.

Finally, the Board notes that there is no medical evidence of 
record indicating a nexus between the Veteran's claimed in-
service blood disorder and the documented current hepatitis C 
diagnosis.  Pond, 12 Vet. App. at 346.  The Veteran underwent 
VA compensation examinations in June 2008 and August 2008.  
In neither opinion is a nexus opinion provided.  Indeed, the 
August 2008 VA examiner stated that it would be speculative 
to opine on the Veteran's claim.  

The Veteran bears the burden to present and support a claim 
of benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  He has 
not done so here.  In this regard, the Board notes that the 
Veteran, as a layperson without medical expertise or 
training, is not a competent source of evidence on medical 
matters addressing etiology or diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (laypersons are not competent to render 
medical opinions).  

As the preponderance of the evidence is against the Veteran's 
service connection claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


